        1:17-cv-01562-SEM-TSH # 74                Page 1 of 3                                               E-FILED
                                                                             Monday, 29 June, 2020 05:29:20 PM
                                                                                  Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

YVES MABONEZA,                                            )       Honorable Sue E. Myerscough
                                                          )
       Plaintiff,                                         )       Case No. 17-CV-1562
                                                          )
                  v.                                      )
                                                          )
DAVID HADLEY,                                             )
                                                          )
       Defendant.                                         )

                                      JOINT STATUS REPORT

       Plaintiff and Defendant, through their undersigned counsel, submit the following Joint

Status Report as required by the Court’s minute order of June 15, 2020. Per the Court’s order,

the parties have conferred regarding the status of this litigation and submit the following

statement of their respective interests.

       1.         Plaintiff and Defendant are willing to proceed with a bench trial before the

Honorable Sue E. Myerscough.

       2.         Plaintiff is not willing to consent to trial before the Magistrate.

       3.         Defendant is willing to conduct the trial via videoconference.

       4.         On June 17, 2020, Plaintiff’s attorney discussed with Plaintiff his right to appear

at trial in person and his option to have a trial via videoconference, but Plaintiff did not make a

final decision.

       5.         Since June 17, 2020, Plaintiff’s attorney has called the Okmulgee County

Detention Center several times to schedule another legal call with Plaintiff to determine whether

he is willing to proceed with a trial via videoconference. However, Plaintiff’s attorney has been

unsuccessful in reaching anyone at the Okmulgee County Detention Center to schedule such a

phone call.

                                                                                                        1
       1:17-cv-01562-SEM-TSH # 74             Page 2 of 3



       6.      Plaintiff’s counsel will advise the Court and Defendant’s counsel as soon as

possible whether Plaintiff is willing to proceed with a trial via videoconference.



                                                      Respectfully submitted,



By: /s/ Arlo Walsman                                  By: /s/ Azariah Jelks

Arlo Law Office                                       Assistant Attorney General
Attorney for Plaintiff                                Attorney for Defendant
161 N. Clark St., Suite 2500                          500 South Second Street
Chicago, IL 60601                                     Springfield, IL 60701
arlo@arlolawoffice.com                                ajelks@atg.state.il.us
Phone: (312) 313-0035                                 Phone: (217) 557-0261
Fax: (312) 724-9771                                   Fax: (217) 782-8767
Attorney No. 6321684                                  Attorney No. 6324111




                                                                                              2
       1:17-cv-01562-SEM-TSH # 74              Page 3 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

YVES MABONEZA,                                        )       Honorable Sue E. Myerscough
                                                      )
       Plaintiff,                                     )       Case No. 17-CV-1562
                                                      )
               v.                                     )
                                                      )
DAVID HADLEY,                                         )
                                                      )
       Defendant.                                     )

                                 CERTIFICATE OF SERVICE

       I certify that on June 30, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CMECF system which will send notification of such filing to:

Azariah Jelks
Assistant Attorney General
Attorney for Defendant
500 South Second Street
Springfield, IL 60701
ajelks@atg.state.il.us
Phone: (217) 557-0261
Fax: (217) 782-8767
Attorney No. 6324111

I further certify that I have mailed by United States Postal Service the document to the following
non CMECF participants:

Yves Maboenza, 078-767-348
Okmulgee County Criminal Justice Authority
111 S. Alabama Avenue
Okmulgee, OK 74447



                                                      Respectfully submitted,

                                                      By: /s/ ARLO WALSMAN




                                                                                                     3
